PER CURIAM.
This is an appeal from a judgment and order modifying a dissolution of marriage decree. In his motion to modify, Ronald Milton McCormick, Jr. (Appellant) sought to modify a prior child support award entered in favor of Esther Christine McCormick (Respondent). That award was for the support of three children in the amount of $18.00 per week per child. He alleged that he remarried after the dissolution of his marriage to Respondent. His second wife had a child which Appellant adopted, and he and that wife later had a second child before their marriage was dissolved and he was ordered to pay child support for those children. According to his motion, he simultaneously filed a similar motion to modify the decree dissolving his second marriage in Cape Girardeau County. He requested that his child support obligation be adjusted so that his five children were treated equally, but within the guidelines of Rule 88 and Form 14, Missouri Rules of Court.
The trial court entered its Judgment And Order Modifying Decree Of Dissolution Of Marriage in this case and ordered that Appellant’s child support obligation to Respondent be changed from $18.00 per week per *829child ($232.00 per month) to $300.00 per month, effective February 1,1996.
On this appeal, Appellant alleges four points of error concerning the judgment modifying the child support. The relief he seeks is stated in the conclusion of his brief as follows:
Appellant respectfully requests that this Court enter its order reversing the decision of the trial court, and awarding child support to Respondent, Esther Christine McCormick in the amount of $130.00 per month per child.
Respondent has not filed a brief with this court, but instead filed a “Consent” in which she “adopts, confesses and consents to the Statement, Brief And Argument” filed by Appellant and “urges this Court grant the relief therein requested.”
The request of the parties is within the authority of this court. Giving it effect would not only promote judicial economy, but would also save time and expense for the parties. Kiene v. Kiene, 579 S.W.2d 849 (Mo.App.W.D.1979).
Based upon the relief requested by Appellant, and the consent of Respondent, it is our opinion that the portion of the judgment appealed from, which awards child support of $300.00 per month, should be amended in the limited respect requested. See State, Div. of Family Services v. A.J., 872 S.W.2d 594, 598 (Mo.App.E.D.1994). The case is remanded to the trial court with instructions to amend said judgment by ordering Appellant to pay child support in the amount of $130.00 per month, per child. In all other respects, the judgment of the trial court is affirmed.